DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Patent No. 9,243,894) in view of Kiuchi et al. (U.S. Patent No. 11,088,008).
Regarding to claim 1, Yamauchi teaches a thermocompression bonding (column 4, line 45, applying pressure and heat to bond) apparatus, comprising:
a bond stage (Fig. 1, element 12, column 5, lines 59-60);
a bond head movable in X, Y and Z directions (Fig. 1, bond head including element 22 and 23, column 6, lines 1-5, the bond head movable in X and Y directions, and movable up and down), the bond head including:
a bond tip having a compression surface on an underside thereof, the bond tip including a primary heating device (Fig. 1, element 22; column 5, lines 42-43, bond tip 22 having a compression surface on an underside thereof, the bond tip including a primary heating device 22h),
a skirt extending downwardly, surrounding the bond tip and laterally encompassing an open-bottomed chamber (Fig. 1, element 2, column 5, line 23, the skirt including upper and sidewalls of the chamber 2).
Yamauchi does not disclose the skirt included in the bond head and extending downwardly from the bond head.
Kiuchi disclose a bond head including a skirt that extends downwardly from the bond head, surrounding the bond tip and laterally encompassing an open-bottomed chamber (Figs. 2A-C, column 4, lines 30-40, skirt 62 attached to segment of bond head 64, extending downwardly and surrounding the bond tip and laterally encompassing an open-bottomed chamber).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamauchi in view of Kiuchi to include the skirt onto the bond head in order to simplify the operation, since the integration of the skirt to the moving head enable operation by a single mechanism. 
Regarding to claim 9, Yamauchi teaches the bond stage includes a stage heating device (Fig.1, element 12h, column 5, lines 44-45). 
Regarding to claim 22, Yamauchi as modified discloses one or more ports carried by the bond head and opening into the open-bottomed chamber, and a vacuum source in communication with the one or more ports (Fig. 1, column 5, lines 23-24, port on the sidewall of the chamber connect to pipe 6, which communicate to vacuum source 5).
Claims 23-29 are rejectedYamauchi (U.S. Patent No. 9,243,894) in view of Jung (U.S. Patent No. 6,752,911).
Regarding to claim 23, Yamauchi teaches a method, comprising:
aligning a bond head of a thermocompression bonding tool with a stack of microelectronic devices (Fig. 1, Fig. 25, Step 32, column 6, lines 1-8);
lowering the bond head over the stack of microelectronic devices to substantially enclose the stack in a chamber within a skirt extending downward from the bond head and to contact an uppermost microelectronic device of the stack with a bond tip of the bond head within the chamber (Fig. 1, Fig. 25, Step 33, column 6, lines 16-20, lowering the bond head, which includes elements 23 and 22 over the stack of microelectronic devices to substantially enclose the stack in a chamber 2 within a skirt extending downward from the bond head and to contact an uppermost microelectronic device of the stack with a bond tip 22 of the bond head within the chamber 2);
applying heat from the bond tip to the stack of microelectronic devices through the uppermost microelectronic device (Fig. 1, Fig. 25, Step 34, column 5, lines 42-44).
Yamauchi does not explicitly disclose reducing heat loss from the bond tip through the stack of microelectronic devices and from a periphery of the stack with the skirt (the chamber wall). 
Jung teaches reducing heat loss from workpiece and from a periphery of the workpiece with the skirt (the chamber wall) by coating the chamber wall with reflective material (column 2, lines 15-18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamauchi in view of Jung to reduce heat loss from the bond tip through the stack of microelectronic devices and from a periphery of the stack with the skirt by coating the chamber with heat reflective material in order to increase efficiency.
Regarding to claim 24, Yamauchi as modified discloses adding heat to the stack of microelectronic devices from the skirt (the heat reflective coating on the skirt reflects the heat back to the workpiece, thus heat is added to the stack of microelectronic devices from the skirt).
Regarding to claim 25, Yamauchi as modified discloses adding a different amount of heat from different vertical portions of the skirt (the heat reflective coating on vertical portions of the skirt reflects the heat back to the workpiece, thus a different amount of heat is added from different vertical portions of the skirt).
Regarding to claim 26, Yamauchi as modified discloses adding heat to the stack of microelectronic devices from substantially an entire periphery of the skirt (the heat reflective coating on the skirt reflects heat back to the workpiece, thus heat is added to the stack of microelectronic devices from substantially an entire periphery of the skirt).
Regarding to claim 27, Yamauchi as modified discloses reducing heat loss from the bond tip through the stack of microelectronic devices and from a periphery of the stack with the skirt comprises using thermal insulation of the skirt (the air surrounding the tube is insulative material).
Regarding to claim 28, Yamauchi as modified discloses reducing heat loss from the bond tip through the stack of microelectronic devices and from a periphery of the stack with the skirt comprises reflecting heat lost from the stack of microelectronic devices from the skirt (the heat reflective coating on the skirt reflects heat back to the workpiece, thus heat loss from the bond tip through the stack of microelectronic devices and from a periphery of the stack with the skirt is reduced, in other words, reflecting heat lost from the stack of microelectronic devices from the skirt is reduced
Regarding to claim 29, Yamauchi as modified discloses preventing adherence of dielectric material extruded peripherally from bondlines between microelectronic devices of the skirt to an interior surface of the skirt (Fig. 1, materials in the space inside the chamber are sucked out by vacuum 5, thus adherence of dielectric material extruded peripherally from bondlines between microelectronic devices of the skirt to an interior surface of the skirt is prevented).
Claims 32-33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (U.S. Patent No. 11,088,008) in view of Yamauchi (U.S. Patent No. 9,243,894).
Regarding to claim 32, Kiuchi teaches a method, comprising:
aligning a bond head of a thermocompression bonding tool with a stack of microelectronic devices (Fig. 2A);
lowering a bond head of a thermocompression bonding tool over a stack of microelectronic devices (Fig. 2B);
heating the stack of microelectronic devices (Fig. 2C); and
substantially containing contaminant material outgassed from bondlines between microelectronic devices of the stack within a chamber surrounded by skirt carried by the bond head and substantially enclosing the stack (Fig. 2C, the skirt carried by the bond head is lowered down to close the chamber, thus contaminant material outgassed from bondlines between microelectronic devices of the stack surrounded by skirt is contained).
      Kiuchi does not disclose heating the stack of microelectronic devices with the bond head.
Yamauchi discloses heating the stack of microelectronic devices with the bond head (Fig. 1, heating the stack of microelectronic devices with the bond head by heater 22h in the bond head). It would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding to claim 33, Kiuchi teaches preventing adherence of dielectric material extruded peripherally from the bondlines to the interior of the skirt (Fig. 2C, column 5, lines 15-17, materials in the space inside the chamber are sucked out through suction hole 52, thus adherence of dielectric material extruded peripherally from the bondlines to the interior of the skirt is prevented).
Regarding to claim 36, Kiuchi teaches removing at least a portion of the contaminant material contained within the chamber before lifting the bond head from the stack of microelectronic devices (Fig. 2C, column 5, lines 15-17, materials in the space inside the chamber are sucked out through suction hole 52, thus at least a portion of the contaminant material contained within the chamber is removed through suction hole 52 before lifting the bond head from the stack of microelectronic devices).
Regarding to claim 37, Kiuchi teaches removing comprises lowering atmospheric pressure within the chamber with a vacuum source in communication with the chamber (Fig. 2C, column 5, lines 15-19).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi (U.S. Patent No. 9,243,894) and Kiuchi et al. (U.S. Patent No. 11,088,008), as applied to claim 1 above, further in view of Jung (U.S. Patent No. 6,752,911).
Regarding to claim 15, Yamauchi as modified does not disclose the skirt, which is a chamber wall, comprises a tube of a heat reflective material extending downward from the bond head. Jung discloses a chamber wall comprise a coating of a heat reflective material extending 
Regarding to claim 16, Jung teaches the tube comprises a metal material having a polished interior surface (column 2, line 18).
Regarding to claim 17, Yamauchi as modified discloses a thermally insulative material surrounding the tube (the air surrounding the tube is insulative material).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kiuchi et al. (U.S. Patent No. 11,088,008) and Yamauchi (U.S. Patent No. 9,243,894) and, as applied to claim 23 above, further in view of Jung (U.S. Patent No. 6,752,911). 
Regarding to claim 34, Kiuchi as modified does not disclose reflecting heat lost from the stack of microelectronic devices from an interior of the skirt (the chamber wall).  Jung teaches reflecting heat lost from the stack of microelectronic devices from an interior of the skirt (the chamber wall) by coating the chamber wall with reflective material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kiuchi in view of Jung to reflect heat lost from the stack of microelectronic devices from an interior of the skirt by coating the chamber with heat reflective material in order to increase efficiency.
Regarding to claim 35, Kiuchi as modified does not disclose reducing heat loss from the stack of microelectronic devices with material of the skirt (the chamber wall).  Jung teaches reducing heat loss from workpiece and from a periphery of the workpiece with the skirt (the chamber wall) by coating the chamber wall with reflective material. It would have been obvious 
Allowable Subject Matter
Claims 2-8, 10-14, 18-21, and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “the skirt and the bond tip, in combination, comprise a bond tip assembly, and the skirt includes one or more sidewall heating devices” in combination with the limitations recited in claim 1.
Regarding to claim 18, the prior art fails to anticipate or render obvious the claimed limitations including “a transparent coating of a low surface energy (LSE) material lining an inner surface of the heat reflective material” in combination with the limitations recited in claim 1, claim 15, and claim 17.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “a transparent coating of a low surface energy (LSE) material lining an inner surface of the heat reflective material” in combination with the limitations recited in claim 1 and claim 15.
Regarding to claim 21, the prior art fails to anticipate or render obvious the claimed limitations including “the bond tip is configured as a bond tip compression member vertically 
Regarding to claim 30, the prior art fails to anticipate or render obvious the claimed limitations including “preventing adherence of dielectric material extruded peripherally from bondlines between microelectronic devices of the skirt to an interior surface of the skirt comprises preventing adherence with a low surface energy (LSE) material lining the interior surface” in combination with the limitations recited in claim 23 and claim 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/VU A VU/Primary Examiner, Art Unit 2828